  



Cooperation Agreement

 

 

 

February, 2016

 

   

 

 

Party A: Benefactum Alliance Business Consultant (Beijing) Co., Ltd

Party B: China Construction Bank Corporation, Shanghai 2nd Branch

 

To further develop a good cooperative relationship, Party A and Party B, based
on the principle of “long-term cooperation, inter-dependency, co-creating value
and common development”, reach the following agreement on their cooperation
through full negotiation, and promise to strictly comply with each term of the
agreement, performing their own obligations.

 

Article 1 Two sides agree to establish a long-term business partnership.

 

Two sides respectively regard the other side as one of most important customers.
Party B is an important leading bank of Party A’s financial business, under the
premise of national laws, regulations and financial policies, Party B shall give
priority to provide all-around, high quality, efficient, preferential and
personalized financial service and support for Party and its subordinate units,
fully cooperating with Party A to accelerate the development and establishment
of Internet finance.

 

Party A and Party B will take their own advantages to positively and effectively
promote the implementation of the cooperation agreement, establishing a
long-term business partnership.

 

This agreement is only a framework agreement, for rights and obligations of
specific business involved under the agreement, the specific agreement
separately signed by Party A and Party B shall be prevail.

 

Article 2 Party B will provide all-around financial service for Party A
according to the agreement, including but not limited to:

 

(1) Funds management service

 

Party B can provide cash management service system, online banking and other
technical platforms, and operating in combination with various fund settlement
and management means, it assists Party A strengthening funds management and
increasing overall efficiency of fund operation, meanwhile, Party B provides
financial service according to the features of Party A’s funds using, actively
offering financing scheme to realize fund appreciation.

 

(2) Account management service

 

According to the requirement of Party A’s funds management, Party B can open
multiple general deposit accounts in Party B for Party A, but only allow the
person who is authorized and filed in Party B to handle payment settlement
business within scope of authority, making sure safety and legal compliance of
accounts using.

 

(3) Funds reconciliation service

 

Party B can regularly provide the records of payment settlement and balance
statement for Party A, and provide query service of account information and
balance by opening telephone banking, on-line banking, SMS Bank and other
channels.

 

   

 

 

(4) Entrusted loan service

 

Within the scope of policy, Party B can provide entrusted loan services
according to the requirements of Party A, the service contents contain the
performance of entrusted grant, assistance of supervision of using, assistance
of recycling and other responsibilities.

 

(5) Financial policy consulting services

 

As Internet financial enterprise, business innovation and product development of
Party A is an regular action, while as traditional financial enterprise, Party B
can provide Party A with training support of financial products and operating
management, on this basis, it also can conduct product innovation and promotion
within the scope of supervisory policy.

 

(6) Account items of risk margin of Party A’s platform

 

Party A opens a general account with Party B, using it as the specified account
of risk margin of platform business. Party A makes sure to operate the risk
margin under the premise of legal compliance and legality. (including the
payment, refund and interest settlement of the risk margin of cooperative
institution, for example, economic dispute caused as a result of the margin
between Party A and platform business shall be borne by Party A and has nothing
to do with Party B.

 

(7) Fund settlement service of platform

 

In order to support Internet platform business, if Party A actually enters into
listing process (including list in domestic and aboard market), Party B shall
positively provide custody business of fund settlement of account to Party A’s
Internet financial platform business.

 

Article 3 Party A will, according to the agreement of both sides, give priority
to select Party B’s products and services, including but not limited to:

 

(1) Give priority to select Party B as main settlement bank on equal conditions,
give priority to select Party B as main administering bank of fund collection,
account supervision, funds management and other business, and to select to use
Party B’s cash management system and fund settlement network.

 

(2) Give priority to select Party B as one of main administering banks for
corporate finance, enterprise annuity and business on equal conditions.

 

Article 4 Confidentiality Clause

 

If Party A and Party B gain related business information, data, financial data,
product information and others that has not been formally announced to public,
they shall strictly keep them confidential. Without written consent in advance,
either party at any time shall not disclose the above information to any other
party beyond Party A and Party B, unless otherwise prescribed in laws or
regulations.

 



   

 

 

Article 5 Coordination and communication

 

On the premise of keeping commercial secrets for each other, senior managers of
both sides shall communicate regularly, enhancing the intercommunication, and
actively solving the potential disputes arising from implementing this agreement
or other agreements that are entered into for the purpose of implementing this
agreement.

 

Article 6 Settlement of disputes

 

After the agreement takes effect, each party shall notify and supervise the
belonged institution to perform it carefully. In the process of performing, in
the event of disputes or modification and supplement for related terms of
agreement, both sides shall solve it through friendly negotiation with the
principle of mutual benefit, mutual understanding and mutual accommodation. If
the negotiation fails, both sides agree to submit the dispute to the court where
Party B is located.

 

Article 7 Validity and term of validity of agreement

 

The agreement will come into force upon signature and official seal of the
authorized signatory.

 

The term of validity of the agreement is one year from the effective date of the
agreement. Within the validity of agreement, Party B has right to unilaterally
terminate the agreement, and the agreement may be terminated upon Party A
receives the written notice sent by Party B.

 

After termination of the agreement, the agreement on responsibility of
confidentiality, responsibility for breach of contract and settlement of dispute
remain valid.

 

Article 8 the agreement is in quadruplicate, with Party A and Party B holding 2
copies respectively.

 



Party A(official seal): Benefactum Alliance Business Consultant(Beijing) Co.,
Ltd   [ex10-19_001.jpg] Legal representative (principal) or authorized agent:
Date Month Year

 

Party B(official seal): China Construction Bank Corporation, Shanghai 2nd Branch
  [ex10-19_002.jpg] Legal representative (principal) or authorized agent: Date
Month Year

 

   

 

 

